DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 11/24/2021 are as follows:
	Claims 1, 28, and 30-32 are amended,
	Claims 12-25 are canceled,
	Claims 1-11 and 26-34 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus et al. (U.S. Patent Publication No. 2009/0242005, “Gaus”, previously cited) in view Vroom (U.S. Patent Publication No. 2011/0048342, previously cited) in further view of Ecker et al. (PCT Publication WO2005055798A1, “Ecker”, previously cited).

	Regarding Claim 28, Gaus discloses a  thermal transfer system for operation with a water consuming industrial apparatus (2, 12, 13) of a type conventionally connected (i) to receive a first flow comprising relatively cool potable water (“fresh water”, ¶0033, relative to the 
a controller (22); and
a heat exchange device (9, 17, 18) connected to receive the first flow of relatively cool potable water from the water supply (via 15) without water in the first flow first undergoing active heating (fresh water, ¶0033) or entering the industrial apparatus (as it receives the water directly from the source of fresh water), with the holding tank (4) positioned to receive the second flow of relatively hot effluent, that has been drained from the industrial apparatus (fig 1), prior to entering the heat exchange device (¶0032), and the heat exchange device configured to transfer thermal energy from the second flow of relatively hot effluent to the relatively cool potable water to elevate the temperature of the relatively cool potable water to transform the first flow into a flow of relatively hot potable water without active heating (¶0032), wherein the controller 
(i) selectively provides the flow of relatively hot potable water along a  second path (12) to the industrial appliance based on a determination that the temperature of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of relatively hot potable water to meet a predetermined condition for operation of the industrial appliance (¶0041, as the controller ensures the temperature of the effluent maintains a minimum temperature), and
(ii) selectively moves the relatively hot effluent between the heat exchange device (9, 17, 18), holding tank (4) and drain (16) of the industrial apparatus (¶0032).
However, Gaus does not explicitly disclose wherein the industrial apparatus receives a first flow through a first water heater to provide a first flow of heated potable water with which the apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable water flowing along the first path from the first water heater to the industrial apparatus. Vroom, however, discloses thermal transfer system (fig 3) wherein an industrial apparatus (152) receives water from a first path (see annotated fig 3 below) from a first water heater (20, “hot water heater”, ¶0002) to provide a first flow of heated potable water with which apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable water flowing along the first path from the first water heater to the industrial apparatus (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus to provide the first path of Vroom in order to ensure sufficient water temperature is used in the industrial apparatus. 


    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale

Gaus, as modified, does not explicitly disclose wherein the controller selectively provides flow of the relatively hot potable water along the second path to the industrial appliance based on a determination that the volume of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance. Ecker, however, discloses a thermal storage system (fig 2) wherein a controller ensures the volume of effluent (in 15) is sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance (14, page 8, lines 21-26 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to determine a sufficient volume of effluent for processing such as taught by Ecker in order to ensure efficient heat exchange between the potable water and effluent. 

Regarding Claim 29, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the holding tank (4) has two independent drains (7, 16). 

Regarding Claim 30, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the holding tank (4) can be drained from a low point drain (16) in mechanical communication with the holding tank (¶0032) or can be drained via recirculation loop drain (7) between the holding tank and the heat exchanger device prior to reentering the holding tank (¶0028). 

Regarding Claim 32, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the tank (4) is sealed (via the casing of 1). 

5..	Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus et al. (U.S. Patent Publication No. 2009/0242005, “Gaus”, previously cited) in view Vroom (U.S. Patent Publication No. 2011/0048342, previously cited) in further view of Ecker et al. (PCT Publication WO2005055798A1, “Ecker”, previously cited) and in further view of Boothe (U.S. Patent No. 3,404,700, previously cited).

Regarding Claim 31, Gaus discloses a thermal transfer system for operation with a water consuming industrial apparatus (2, 7, 12) of a type conventionally connected (i) to receive a first flow comprising relatively cool potable water (“fresh water”, ¶0033, relative to the effluent) which passes along a first path (15) from a water supply, and (i) to discharge a second flow comprising relatively hot effluent (“waste water”, relative to the fresh water), comprising the heated water used in the processing, into a drain (16, ¶0032) of the industrial apparatus, the system comprising:
a controller (22); and
a heat exchange device (9, 17, 18) connected to receive (i) the first flow of relatively cool potable water from the water supply (via 15) without water in the first flow first undergoing active heating (“fresh water, ¶0033) or entering the industrial apparatus (as it receives the water directly from the source of fresh water), (ii) the holding tank (4) positioned to receive the second flow of relatively hot effluent, that has been drained from the industrial apparatus (Fig 1), prior to entering the heat exchange device (¶0032), and (iii) the heat exchange device configured to transfer thermal energy from the second flow of relatively hot effluent to the relatively cool potable water to elevate the temperature of the relatively cool potable water to transform the first flow into a flow of relatively hot potable water without active heating (¶0032), wherein the controller selectively provides the flow of relatively hot potable water along a second path (12) to the industrial appliance based on a determination that the temperature of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of relatively hot potable water to meet a predetermined condition for operation of the industrial appliance (¶0041, as the controller ensures the temperature of the effluent maintains a minimum temperature) without entering the industrial apparatus, wherein:
However, Gaus does not explicitly disclose wherein the industrial apparatus receives a first flow through a first water heater to provide a first flow of heated potable water with which the apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable water flowing along the first path from the first water heater to the industrial apparatus. Vroom, however, discloses thermal transfer system (fig 3) wherein an industrial apparatus (152) receives water from a first path (see annotated fig 3 below) from a first water heater (20, “hot water heater”, ¶0002) to provide a first flow of heated potable water with which apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable water flowing along the first path from the first water heater to the industrial apparatus (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus to provide the first path of Vroom in order to ensure sufficient water temperature is used in the industrial apparatus. 


    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale

Gaus, as modified, does not explicitly disclose wherein the controller selectively provides flow of the relatively hot potable water along the second path to the industrial appliance based on a determination that the volume of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance. Ecker, however, discloses a thermal storage system (fig 2) wherein a controller ensures the volume of effluent (in 15) is sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance (14, page 8, lines 21-26 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to determine a sufficient volume of effluent for processing such as taught by Ecker in order to ensure efficient heat exchange between the potable water and effluent. 
Gaus, as modified, does not explicitly disclose wherein the controller is configured to prefill the holding tank with potable water prior to operation of the industrial apparatus. Boothe, however, teaches an industrial apparatus (10, fig 1) wherein a controller (col 2, line 30) is configured to prefill the holding tank (18) with potable water prior to operation of the industrial apparatus (col 3, lines 42-46). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gaus, as modified, to prefill the industrial apparatus before use in order to ensure that the pump (6) operates at the correct pressure and thus reduce the chance of mechanical failure. 

6.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, Ecker, and Boothe as applied to claim 31 above, and further in view of Thiyagarajan (U.S. Patent Publication No. 2013/0333238, previously cited).

Regarding Claim 34, the combination of Gaus, Vroom, Ecker, and Boothe discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller comprises a programmable microprocessor. Thiyagarajan, however, discloses a heat transfer system (fig 7) wherein the controller (137) comprises a programmable microprocessor (¶0023). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gaus, as modified, to have the controller be a programmable microprocessor in order to allow for the user to modify the function of the system, thus improving its versatility.
Allowable Subject Matter
7.	Claims 1-11, 26, 27, 32, and 33 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate or render obvious the limitations of claim 1. Specifically, the limitations of the holding tank positioned to receive a second flow of relatively hot effluent prior to entering a heat exchange device via a thermal recovery line. Gaus et al. (U.S. Patent Publication No. 2009/0242005), considered the closest prior art, teaches a holding tank positioned to receive a second flow of relatively hot effluent prior to entering a heat exchange device. However, Gaus et al. fails to teach a thermal recovery line, rather Gaus et al. teaches effluent entering the holding tanks directly from an industrial apparatus. 
Response to Arguments
9.	Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues (page 9) that the examiner fails to address how Gaus, as modified, selectively moves or recirculates the relatively hot effluent between the heat exchanger, holding tank and the drain of the apparatus as required by claim 28. However, as can be seen in the claim language the limitation of requires one of either the effluent of being moved or recirculated and does not require both. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763